TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00461-CR


                              Cha-Ka Romain Johnson, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
              NO. 8127, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Cha-Ka Romain Johnson, proceeding pro se, has filed a notice of

appeal from the district court’s denial of his motion for forensic DNA testing and request for

appointment of counsel. See Tex. Code Crim. Proc. arts. 64.01–.05. However, our review of the

record reflects that the district court has not signed an order denying the motion.1

               A written and signed appealable order is a prerequisite to invoking this Court’s

appellate jurisdiction. See Tex. R. App. P. 26.2(a)(1); State v. Rosenbaum, 818 S.W.2d 398, 402

(Tex. Crim. App. 1991); Dewalt v. State, 417 S.W.3d 678, 685 n.32 (Tex. App.—Austin 2013,

pet. ref’d). However, such a jurisdictional defect is curable—we treat the notice of appeal as


       1
         The district court’s docket sheet reflects that the district court has denied the order, and
the record includes a letter from the district clerk informing Johnson that his motion has been
denied. However, the record contains no written order.
prematurely filed, abate the appeal, and remand the case to the trial court for preparation of an

appealable order. See Tex. R. App. P. 27.1(b); Dewalt, 417 S.W.3d at 685 n.32. Accordingly,

we abate this appeal and remand the cause to the district court for entry of a signed order denying

Johnson’s motion for forensic DNA testing and request for appointment of counsel. See Tex.

Code Crim. Proc. art. 64.05; Swearingen v. State, 189 S.W.3d 779, 781 (Tex. Crim. App. 2006);

see also Panus v. State, No. 03-20-00099-CR, 2020 WL 1528050, at *1 (Tex. App.—Austin

Mar. 31, 2020) (per curiam order and mem. op.) (abating appeal from denial of motion for DNA

testing under similar circumstances). A supplemental clerk’s record containing the signed order

is to be prepared and forwarded to this Court no later than November 12, 2020.

               It is so ordered October 28, 2020.



Before Justices Goodwin, Triana, and Smith

Abated and Remanded

Filed: October 28, 2020

Do Not Publish




                                                2